Citation Nr: 1630902	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  06-30 165	)	DATE
	)
RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for an injury to Muscle Group XI.

2.  Entitlement to an initial compensable disability rating for injuries to Muscle Group XVII of the right and left buttocks.

3.  Entitlement to a separate disability rating for neurologic impairment of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1951 to August 1953 and received the Purple Heart medal.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for residual scars, wounds left arm, left buttocks, posterior and lateral crural muscles and pelvic girdle, and assigned a noncompensable disability rating effective July 24, 2004.  The Veteran appealed the noncompensable rating assigned.

In an August 2006 rating decision issued during the appeal period, the RO assigned a separate 10 percent disability evaluation for scars on the right and left buttocks and separate noncompensable evaluation for a scar on the left leg, all effective from July 22, 2004.  Because these ratings did not constitute the maximum benefit allowed for such disabilities under relevant Diagnostic Codes, the Veteran's appeal continued.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

A hearing was held in October 2007 before an Acting Veterans Law Judge (AVLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.  The Board subsequently issued a decision in December 2007 which denied the issues on appeal.  The Veteran filed a Motion for Reconsideration in February 2008, and in March 2009, a Deputy Vice Chairman of the Board ordered reconsideration of the Board's December 2007 decision.  See 38 U.S.C.A. § 7103(b) (West 2014). 

The Veteran died in May 2009, and later that month, the Appellant filed a request to be substituted as the appellant for purposes of processing the claims to completion.  See 38 U.S.C.A. § 5121A (A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant.").  In June 2009, the Board issued a decision in which it noted that, although the case fell within the jurisdiction of the Board because the Veteran died after reconsideration of the prior Board decision had been ordered but before the reconsideration decision took place, there were still preliminary matters which the RO may have been required to determine with regard to the surviving spouse's request for substitution once the Secretary issued regulations governing the rules and procedures for substitution of a surviving spouse upon death.  Therefore, the Board referred those matters to the RO for appropriate action.

In a February 2012 determination, the RO concluded that the Appellant is the eligible surviving spouse for the purpose of processing the claims on appeal to completion.  See 38 U.S.C.A. § 5121A.  In June 2012, the Board remanded the claims for further development.

In February 2015, the Board determined that the Veteran had scars and muscle injuries that should be rated separately as differing disabilities resulting from the same in-service event and granted a 10 percent disability rating for an injury to Muscle Group XI, granted initial noncompensable ratings for injuries to Muscle Group XVII of the right and left buttocks, and denied a separate rating for neurologic impairment of the left leg, inter alia.

The Appellant appealed the February 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that the Board denied a rating in excess of 10 percent for an injury to Muscle Group XI, denied initial compensable ratings for injuries to Muscle Group XVII of the right and left buttocks, and denied a separate rating for neurologic impairment of the left leg.  Pursuant to a February 2016 Joint Motion for Remand (JMR), which indicates that the Board did not provide adequate reasons and bases for its findings that increased or separate ratings are not warranted, the Court remanded the Board's February 2015 decision for action consistent with the terms of the JMR.

The issues of entitlement to service connection for a right knee condition as secondary to the scar on the left knee, for retained shrapnel located near the lumbar spine, and for retained shrapnel located in the forehead were raised by the record prior to the Veteran's death in an October 2007 VA Form 21-4138, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of the Veteran's entitlement to a separate disability rating for neurologic impairment of the left leg is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence of record supports a finding that the Veteran's deep penetrating shrapnel wound injury to his left leg resulted in a moderately severe injury to Muscle Group XI, as his injury resulted in an inability to keep up with work requirements, his injury required hospitalization for a prolonged period for treatment of the wound, and he made consistent complaints of cardinal signs and symptoms of muscle disability.  

2.  The evidence of record supports a finding that the shrapnel wound injuries to the Veteran's right and left buttocks resulted in a moderate injury to Muscle Group XVII, as he complained of pain that impaired function, which is a cardinal sign and symptom of muscle disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, and not higher, for injury to Muscle Group XI have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§4.56, 4.73, Diagnostic Code 5311 (2015).

2.  The criteria for an initial rating of 20 percent, and not higher, for injury to Muscle Group XVII (right buttock) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.56, 4.73 Diagnostic Code 5317 (2015).  

3.  The criteria for an initial rating of 20 percent, and not higher, for injury to Muscle Group XVII (left buttock) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Such notice was provided by VA in an August 2004 letter to the Veteran.

In this case, the Veteran disagreed with the rating assigned after service connection had been granted and initial disability ratings and effective dates had been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering additional 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records (STRs), assisted in obtaining evidence, afforded the Veteran appropriate examinations to determine the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the Appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and there is no prejudice in issuing a decision on the claims at this time.

II.  Increased Ratings

A.  Relevant Legal Principles

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  The pertinent provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles

(i) Type of injury.  Simple wound of muscle without debridement or infection. 

(ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. 

(iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles

(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 

(ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 

(iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles

(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles

(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: 

(A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. 

(B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. 

(D) Visible or measurable atrophy. 

(E) Adaptive contraction of an opposing group of muscles. 

(F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. 

(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56 (2015).

The Board notes that section 4.56(d), which sets forth classification of muscle injuries as slight, moderate, moderately severe or severe, employs a totality-of-the-circumstances test, and no single factor is per se controlling in determining the rating for a muscle injury.  Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006); see Robertson v. Brown, 5 Vet. App. 70, 74 (1993).

The diagnostic criteria pertaining to Muscle Group XI are found at 38 C.F.R. § 4.73, Diagnostic Code 5311.  This muscle group involves the posterior and lateral crural muscles and muscles of the calf, the function of which includes propulsion and plantar flexion of foot; stabilization of arch; flexion of toes; and flexion of knee.  Ratings of zero, 10, 20, and 30 percent are provided for slight, moderate, moderately severe, and severe injuries, respectively.

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2015).

The diagnostic criteria pertaining to Muscle Group XVII are found at 38 C.F.R. § 4.73, Diagnostic Code 5317.  This muscle group involves pelvic girdle group 2, which includes gluteus maximus, gluteus medius, and gluteus minimus.  The function of these muscles includes extension of hip; abduction of thigh; elevation of opposite side of pelvis; and tension of fascia lata and iliotibial (Maissiat's) band, acting with XIV in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia.  Ratings of zero, 20, 40, and 50 percent are provided for slight, moderate, moderately severe, and severe injuries, respectively.

B.  Facts and Analysis

Prior to his death, the Veteran asserted that multiple shrapnel wounds sustained in service resulted in muscle injuries.  In addition, the Appellant contends the bilateral factor should be applied for the muscle injuries of the left and the right buttocks (paired skeletal muscles) pursuant to 38 C.F.R. § 4.26.  An argument has also been raised that the Veteran should have received a separate rating for nerve involvement, specifically the external cutaneous nerve.  See e.g., April 2012 Information Hearing Presentation.

The STRs in this case are voluminous.  They show the Veteran sustained multiple shrapnel wounds to the left leg, both buttocks, and the left arm on May 23, 1952, when he "was hit by miss[ile] from land mine" earlier that day.  The initial examination revealed multiple missile wounds over the left arm, buttocks, and left leg.  X-rays showed small pieces of missile in the wrist, buttocks, and "right" leg.  (The Board notes that the initial medical history recorded on May 23, 1952, is one of only two places in the service medical records that refer to the "right" leg rather than the "left" leg, the other being a reference to a "right" thigh wound in the report from a Naval Hospital in Japan on June 16, 1952.)  Another examination that same day reflected that the Veteran's general condition was "good with small wounds of the left hand, left arm, buttocks and left leg."  X-rays of the pelvis, left leg and hand revealed small pieces of missile with no fracture.  Examination of the extremities revealed multiple missile wounds of left arm, left leg, and buttocks.  Radial artery, dorsalis pedis and posterial tibial were pulsating.  The wounds of the left leg, buttocks, and left arm were debrided and cleansed with water.  The missiles of the leg and both buttocks were removed.  No missile was removed from the wrist or forearm.

The next day, May 24, 1952, the Veteran complained of moderate pain in the leg.  His temperature was 98, and his general condition was excellent.  On May 26, 1952, his temperature was 97.6, and he had no complaints.  His dressings were changed, and the wounds were clean.  It was noted that since the Veteran's convalescence would be long, he would be transferred to a hospital ship.  

On May 27, 1952, the Veteran was transferred to a Naval Hospital aboard the U.S.S. Consolation with a diagnosis of wound, missile, shrapnel, buttocks and left leg.  A complete physical examination revealed three 1-inch debrided wounds of the buttocks; two 4-inch debrided wounds of the left thigh posteriorly; and multiple punctate penetrating wounds of the left arm and leg.  All were in satisfactory condition.  On June 3, 1952, the wounds were redressed.  The wounds of the buttocks were exuding considerable purulent material.  Tub soaks were prescribed to clean up for closure.  On June 9, 1952, buttock and medial right thigh wounds were closed.  The wound of the popliteal space could not be closed and would require a graft.  On June 12, 1952, the wounds were redressed, and it was noted that the wounds of the buttocks were under some tension and might break down.  The Veteran was running a fever of 101.  He was started on soaks and chloromycetin in addition to the penicillin he had been receiving.

On June 16, 1952, the Veteran was transferred to medical facilities in Japan for further treatment with the diagnosis of wound, missile, shrapnel, buttocks and left leg, no artery or nerve involvement.  In Japan, the history noted was that the Veteran had been wounded in the left arm, buttocks and left leg by a land mine on 23 May.  That day, his wounds were all debrided, and no significant nerve or artery damage was noted.  He was put on penicillin and streptomycin and did very well.  On the following day, he was evacuated to the U.S.S. Consolation where his wounds were allowed to clean up, and on June 9, 1952, three buttocks wounds and one thigh wound were closed.  The wound of the left popliteal fossa was left open to granulate.  His course continued to be good, and he was received at the Naval Hospital in Japan on June 16, 1952, in good condition.

At the Naval Hospital in Japan, he was found to have sutured wounds of the buttocks and "right" thigh and one large granulating wound of the left popliteal space.  The sutured wounds healed well and the open wound of the left leg continued to granulate cleanly.  On June 30, 1952, the open wound of the left leg was closed with wire.  This healed satisfactorily except for two areas of separation which were granulating cleanly.  In July 1952, the Veteran was transferred to a Naval Hospital in the United States.

A notation dated July 20, 1952, from the U.S. Naval Hospital, Mare Island, Vallejo, California, reflects that the Veteran "sustained multiple missile wounds of the left arm, buttocks [and] thigh in action in Korea . . . .  All wounds now closed.  Small granulating area in wound of left thigh.  Numbness left 5th finger.  Good general condition."  The Veteran was transferred on August 5, 1952, to the U.S. Naval Hospital, Great Lakes, Illinois, where a notation dated August 7, 1952, showed a diagnosis of "wound, missile, buttocks and left leg, no artery or nerve involvement."  The narrative summary noted that the Veteran was admitted "with multiple wounds both buttocks, left leg, left arm, left 5th finger, sustained in a land mine explosion in Korea the 23 May 1952."  It was noted that "[a]ll wounds were healed."  Physical examination revealed two left buttock wounds, one right buttock wound, three left thigh wounds, and single wounds on the left upper arm, forearm, and fifth finger.  All wounds were healed, and small foreign bodies were palpable in the left forearm and left fifth finger.  On August 13, 1952, foreign bodies were removed from the left forearm and left fifth finger.  Postoperative course was uneventful.

On return from 30 days convalescent leave, the Veteran complained of some aching and pain in the left medial thigh.  The chief of orthopedic surgery gave the opinion that involvement of the left femoral cutaneous nerve did not warrant further hospitalization.  The Veteran was discharged from the hospital in October 1952 and returned to duty.  On a November 1952 Surgery Consultation, the examiner noted moderate quadriceps atrophy and weakness on the left which was believed to be the cause of leg fatigue and pains.  Leg exercises were prescribed.  In February 1953, the same examiner noted well-healed soft scars of leg with no atrophy and no limitation of motion.  The examiner could find no physical findings to account for the Veteran's symptoms.  He advised a neurological consult and X-rays.  A March 1953 X-ray report pertaining to the left lower extremity reflected approximately 30 metallic densities scattered in the thigh from the lower third of the thigh to the gluteal region above the level of the acetabulum.  The major portion of these was located posteriorly but some lay anterior to the femur.

On the March 1953 Neurology Consultation, it was noted the soft tissue wounds had healed well, but for the past 7 to 8 months, the Veteran reported intermittent pain of the left lower mid-thigh area and the left upper leg which was aggravated by standing for long periods, walking, and running.  The Veteran also complained of a feeling of numbness along the posterior aspect of the left mid-thigh and the left upper mid-leg area.  On examination, there was a Tinel's sign when the healed wound was lightly tapped with radiation of sensation down to the upper third of the left leg.  There was a small area of hypesthesia of the left lower mid-thigh and left upper leg.  There was no evidence of muscle wasting or skin changes.  The impression was neuropathy, not elsewhere classified (nec), left middle femoral cutaneous nerve, secondary to wound, missile.  The examiner commented that there was evidence of slight damage to the left middle femoral cutaneous nerve but no evidence of damage to innervation of thigh or leg muscles.

In June 1953, the Veteran was seen at the U.S. Naval Training Center (NTC) in Great Lakes with a diagnosis of wound, missile, left leg, both buttocks, and left arm (shrapnel wound) no artery or nerve involvement.  It was noted the Veteran's ability to work had been "limited to light details," and he complained of "numbness posterior thigh and calf, as well as 'weakness' of the left leg."  The Veteran requested to appear before a Physical Evaluation Board, and he was referred to the Naval Hospital in Great Lakes, Illinois, for further treatment and disposition.

He was admitted to the hospital at Great Lakes the same day, and in the Narrative Summary, it was noted that it had been necessary on the U.S.S. Consolation to reopen the buttocks wounds for drainage, and that when the Veteran had been transferred to the U.S. Naval Hospital in Yokosuka, Japan, "difficulty was encountered with infection in the posterior thigh wound on the left."  It was also noted that the Veteran had been retained on the sick list until October 1952 at which time he had been returned to duty.  Because of continued pain on walking in the left leg and pain in the buttocks on prolonged sitting, he was readmitted in June 1953.

Positive physical findings were the presence of two well-healed, non-tender, 6 inch longitudinal scars on the left buttocks, one similar scar on the right buttocks, and a well-healed but thinned and non-tender longitudinal 6 inch scar on the posterior aspect of the distal portion of the left thigh which did not interfere with function.  There were also a well-healed 2 inch scar on the medial aspect of the left thigh and three small scars on the medial aspect of the left forearm, none of which interfered with function.  There was an absence of sensation over the medial half of the left thigh and leg.  It was noted that the neurological consultation obtained during this admission indicated that the loss of sensation referred to the left lower extremity did not conform to any anatomical pattern and was out of proportion to the good motor function.

In July 1953, the Veteran appeared before a Medical Board which diagnosed cicatrix of skin, left arm, leg and buttocks, due to missile wound.  A July 1953 Physical Evaluation Board rendered the same diagnosis and also noted,

[H]is disability is considered to be 40 per centum in accordance with the standard schedule of rating disabilities in current use by the Veterans Administration, Code Numbers:

(a)  20% under Code #7805, rated under Code #5311, Scars, other; Group XI.  Posterior and lateral crural muscles; Muscles of the calf; Moderately severe;

(b)  20% under Code #7805, rated under Code #5317, Scars, other; Group XVII.  Pelvic girdle group; Moderate.

In an August 1953 Memorandum from the Commandant of the Marine Corps, the Veteran was informed that he was placed on the Temporary Retired List by reason of physical disability on September 1, 1953.  The Memorandum also noted, "You will receive orders to appear before a Naval Medical Examining Board not less frequently than every eighteen (18) months to determine whether the disability for which you are temporarily retired has changed."

In March 1955, a physical examination was conducted for reevaluation of the Veteran's disabilities by the Physical Evaluation Board.  In a March 1955 Memorandum from the Medical Officer, USNAS, Grosse Ile, Michigan, it was noted, in pertinent part, as follows:

This 24 year old married Caucasian male is now employed as an inspector at Buick Motors.  He states he is unable to stand on his feet for long periods of time due to pain in the left medial popliteal area.  Scars over the buttocks are tender when sitting.

Physical examination reveals all scars to be well healed.  There is tenderness over the medial popliteal area.  The scar is very thin here.

Finally, the examiner noted, "It is this examiner[']s impression that most of this man's complaints are exaggerated but this would be difficult to prove.  It is recommended that he be called to a naval hospital and re-evaluated."

The May 1955 Physical Evaluation Board found as follows:

[H]is disability is considered to be zero per centum in accordance with the standard schedule of rating disabilities in current use by the Veterans Administration, Code Numbers:

(a)  0% under Code #7805, rated under Code #5311, Scars; Group XI.  Posterior and lateral crural muscles; Muscles of the calf; Slight;

(b)  0% under Code #7805, rated under Code #5317, Scars; Group XVII.  Pelvic girdle group; Slight.

In July 2004, VA received the Veteran's original claim for service connection for injuries to his left leg and both buttocks.  In June 2005, the Veteran underwent a VA scars examination in conjunction with the claim.  The Veteran reported that the scar on his buttocks was somewhat sore and that he had difficulty sitting in one position for a long time.  He stated that his knee got somewhat sore with prolonged standing or walking.  He did not use a cane or any knee brace.  Physical examination of the scars revealed there were 2 1/2 inch long vertical scars on the right and left buttocks.  They were described as skin deep without any tenderness or adhesions.  There was a scar on the left leg measuring 5 inches in length, which was located at the back of the left knee.  The examiner noted that it ran vertically across the flexion crease of the knee and that it was pale without any tenderness or adhesions.  There was no tissue loss or damage to the neurovascular bundle.  A second scar was noted on the medial side of the left knee, which measured 1 1/2 inches in length.  It was described as pale and skin deep without tenderness, adhesions or tissue loss.  The examiner reported that both legs had varicose veins and that the left knee seemed to be somewhat enlarged, but without any tenderness.  There was minimal effusion.  Crepitation was felt on movement and passive and active range of motion was 0-125 degrees with complaint of pain.

X-ray of the left knee failed to reveal any metal fragment in the soft tissues.  Overall, there was no residual metal fragment in the left leg, but there were scars.  In addition, the knee joint had adequate range of motion without any pain.  X-ray of the pelvis revealed shadows of two tiny metal fragments in the soft tissue on the left side.  The June 2005 VA examiner diagnosed residual metal fragments of shrapnel in the soft tissues of the pelvis.

In correspondence dated October 2007, private physician Dr. K.R. reported that the Veteran's in-service injuries and knee wounds have been productive of a limp.

During an April 2008 VA joints examination, range of motion testing of the Veteran's left knee revealed flexion from zero to 100 degrees and zero degrees of extension.  Further, contemporaneous imaging studies showed two shrapnel fragments in his pelvis.

In a March 2009 letter, private orthopedic surgeon Dr. J.Y. reported that the Veteran had shrapnel wounds in his left leg, which affected his ambulation ability on his left leg, and that he thought any shrapnel and any injury related to activities from the war clearly contributed to the slow demise of his joints, particularly across his knees.

The Board will now determine whether increased ratings for injuries to muscle groups XI and XVII are warranted.  The Board notes that the VA examinations conducted prior to the Veteran's death are not ideal given the complexity of this case and the disabilities at issue.  Given that contemporaneous examination of the Veteran is impossible, the Board will rely heavily on the substantial medical information that can be ascertained from the STRs, as well as from the post-service evidence of record that has been obtained in this case.

With regard to the injury the Veteran sustained to Muscle Group XI, the Board has reviewed the evidence of record and using the totality of the circumstances approach articulated in Tropf, has determined that a 20 percent rating should be assigned pursuant to Diagnostic Code 5311 for moderately severe disability of the muscle in the left leg as a result of the shrapnel wound injury sustained during service.  In making this determination, the Board has considered that the STRs clearly indicate the left leg sustained a deep penetrating wound of short track from shrapnel fragments; that the Veteran complained of aching and pain in the left medial thigh and that there was evidence of moderate quadriceps atrophy and left leg weakness in November 1952; that in March 1953, the Veteran reported intermittent pain and numbness of the left leg; and that the Veteran was unable to keep up with work requirements due to his leg injury.  These objective findings supports the assignment of a 20 percent rating for moderately severe disability, which contemplates consistent complaint of cardinal signs and symptoms of muscle disability, which, in this case, includes weakness and fatigue-pain involving the Veteran's left leg.  

The evidence of record does not support the assignment of a 30 percent rating under Diagnostic Code 5311 for severe injury to Muscle Group XI.  Although the Board acknowledges that STRs indicate the left leg wound was debrided with water on May 23, 1952; that the left leg wound was not closed initially (on June 9, 1952) as grafting was needed; that in June 1952, the left posterior thigh wound was noted to have been infected; and that when closed with wire and after healing satisfactorily, there were two areas of separation that were still granulating cleanly on June 30, 1952; there are no objective findings indicating open comminuted fracture with extensive debridement under 38 C.F.R. § 4.56(d)(4)(i).  Further, there are no objective findings of consistent complaint of cardinal signs and symptoms of muscle disability worse than those shown for moderately severe muscle injuries.  To this point, the Board finds it highly probative that the Veteran complained of moderate pain in the leg on May 24, 1952 (one day after his initial injury), it was reported in February 1953 that the Veteran had no limitation of motion, and in March 1955, it was noted that complaints that the Veteran was unable to stand on his feet for long periods of time due to pain in the left medial popliteal area were exaggerated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, the evidence does not show more than moderately severe cardinal signs and symptoms or moderately severe impairment of function.

Moreover, during the June 2005 VA examination, the Veteran reported left knee soreness with prolonged standing or walking, but was not using a cane or any knee brace for ambulation and the examiner noted the Veteran was able to achieve adequate range of motion from zero to 125 degrees; and during the April 2008 VA joints examination, range of motion testing of the Veteran's left knee revealed flexion from zero to 100 degrees and zero degrees of extension.

The Board acknowledges Dr. J.Y.'s March 2009 letter, in which it was reported that the Veteran had shrapnel wounds in his left leg that affected his ambulation ability and that it was his opinion any shrapnel and any injury related to activities from the war clearly contributed to the slow demise of his joints, particularly across his knees.  However, the Board affords no probative value to this opinion, as the medical records associated with Dr. J.Y.'s treatment of the Veteran pertain only to his right knee, not the left.  Given the inconsistency between the opinion and the clinical findings on which it was based, this opinion is not afforded any probative value.

In addition, there is no evidence of ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, and there is no indication that palpation showed loss of deep fascia or muscle substance.  The Board acknowledges that a November 1952 Surgery Consultation, report notes moderate quadriceps atrophy, but the same examiner noted in February 1953 that the Veteran's scars were well healed and there was no atrophy.  Thus, severe impairment due to atrophy is not shown.

For these reasons, a rating in excess of 20 percent is not for application pursuant to Diagnostic Code 5311 for the injury sustained during service to Muscle Group XI.  

With regard to the injuries sustained to Muscle Group XVII, the Board has reviewed the evidence of record and using the totality of the circumstances approach articulated in Tropf, has determined that separate 20 percent ratings should be assigned pursuant to Diagnostic Code 5317 for moderate disability of the muscles in the right and left buttocks on the grounds that the Veteran's shrapnel wound injury was productive of pain that made it difficult for him to sit for long periods of time, and such pain and impairment is a cardinal sign and symptom of muscle disability.  Although the evidence does not show that the Veteran met most of the criteria for a moderate disability of the muscles of the buttocks, the Board notes that his functional impairment indicates that his disability more nearly approximates the criteria required for a rating of 20 percent, as the evidence shows that his disability was more than slight.  38 C.F.R. § 4.7.

In making this determination and in finding that the evidence does not show that the Veteran had moderately severe or severe injuries of the buttocks, the Board acknowledges that the Veteran was readmitted in June 1953 with complaint of continued pain in the buttocks and that in March 1955, he complained of tenderness of the scars over the buttocks when sitting, but there are no objective findings of residuals of debridement and the June 3, 1952, notation that the buttocks wounds were exuding considerable purulent material cannot be considered a prolonged infection as both buttock wounds were closed six days later on June 9, 1952.  While the Board acknowledges that additional tension was noted in the buttock wounds on June 12, 1952, that the Veteran had a fever and that additional medication was added to the penicillin being administered, and that there was fear the buttock wounds might break down, a June 16, 1952, notation documents that his course continued to be good, he was received at that the hospital in good condition, and the buttock suture wounds were well-healed such that, again, there are no objective findings of prolonged infection involving the buttock wounds.  

In addition to the absence of objective findings that the right and left buttock wounds exhibited residuals of debridement and/or prolonged infection, there are also no objective findings of any loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.

For all these reasons, ratings in excess of 20 percent for injury to both buttocks (Muscle Group XVII) are not warranted pursuant to Diagnostic Code 5317 in this case.  

The Board recognizes the Appellant's argument that the bilateral factor should be applied for the muscle injuries of the left and the right buttocks as paired skeletal muscles pursuant to 38 C.F.R. § 4.26, and notes that the RO will consider the application of the bilateral factor upon implementation of this decision.


III.  Additional Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§4.20, 4.27 (2015).  Because the ratings are averages, however, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture involving the muscle group injuries on appeal is not so unusual or exceptional in nature as to render the currently assigned ratings inadequate at any time during the period on appeal.  The Veteran's service-connected right and left buttocks and left leg disabilities are evaluated under the schedules for rating muscle injuries, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.73.  When comparing the subjective and objective disability picture prior to the Veteran's death with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms of pain, scarring, and fatigue are more than adequately contemplated by the disability ratings assigned during the appellate period.  In so finding, the Board finds it highly probative that the rating criteria contemplate levels of disability more severe than what is shown by the evidence.  Thus, the currently assigned schedular evaluations are adequate and no referral is required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Appellant or reasonably raised by the evidence of record.  The Appellant has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

An initial rating of 20 percent, and not higher, for injury to Muscle Group XI is granted.

An initial rating of 20 percent, and not higher, for injury to Muscle Group XVII (right buttock) is granted.  

An initial rating of 20 percent, and not higher, for injury to Muscle Group XVII (left buttock) is granted.


REMAND

Lastly, the Board acknowledges the argument raised by the Appellant's representative that a separate rating for nerve involvement is warranted pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8529.  The representative specifically seeks a noncompensable rating for shell fragment wound involving the external cutaneous nerve.  See April 2012 Informal Hearing Presentation.  The Board notes that 38 C.F.R. § 4.55(a) stipulates that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  

In light of evidence documenting neurological manifestations, to include a March 1953 Neurology Consultation note that documents neuropathy, not elsewhere classified (nec), left middle femoral cutaneous nerve, secondary to wound, missile, the Board finds that an opinion regarding whether the Veteran had a muscle injury and peripheral nerve paralysis of the same body part that affected entirely different functions should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion regarding whether the Veteran had a muscle injury and separate and distinct peripheral nerve paralysis in the same body part, and if so, whether these conditions affected entirely different functions.  The reviewing clinician should review the entire claims file before providing the requested opinions and provide a complete rationale for any opinions offered.  If the clinician is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

   (a) Identify any buttock or lower extremity that was affected by peripheral nerve paralysis during the Veteran's lifetime.  If peripheral nerve paralysis is found, indicate whether such paralysis was mild, moderate, severe, or complete.

   (c) With regard to any buttock or lower extremity that had both a muscle injury and separate and distinct peripheral nerve paralysis, provide an opinion as to whether these conditions affected entirely different functions.  In other words, did the peripheral nerve paralysis, if found, produce symptoms that are separate and distinct from any symptoms produced by the muscle injury that is currently service connected?

All findings and conclusions should be supported with complete rationale, and review of the file should be noted.  

2.  After ensuring that the requested development has been completed, together with any additional development as may become necessary, readjudicate the claim of entitlement to a separate rating for neurologic impairment of the left leg.  If the benefits sought on appeal remain denied, issue to the Appellant a Supplemental Statement of the Case and give an opportunity to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
	JAMES L. MARCH	J. HAGER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                            Board of Veterans' Appeals


	                         __________________________________________
M. HYLAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


